                                            Case 1:12-cv-04216-RLE Document 202 Filed 03/25/19 Page 1 of 1
                                            Case 1:12-cv-04216-RLE Docun:ient 201 Filed 03/18/19 Page 1 of 1
                                                                                                Representing Management Exclusively in Workplace Law and Related Litigation

  ·ackson Ilew1·s®                                                                             Jackson Lewis P.C.

                                                                                           68 South Service Road
                                                                                                                             ALBANY, NY

                                                                                                                             ALBUQUEltQUE, NM
                                                                                                                                                      GRl!llNV!LLE, SC

                                                                                                                                                      HARTFORD,C'f
                                                                                                                                                                                   MONMOUTH COUNTY, NJ

                                                                                                                                                                                   MORRJSTOWN,NJ
                                                                                                                                                                                                         RALRIGH, NC

                                                                                                                                                                                                         RAPID CITY,SD

  J                                                                                                     Suite 250
                                                                                         Melville, New York 1174 7
                                                                                               Tel 631247-0404
                                                                                                                             ATI.ANT A, GA
                                                                                                                             AllmN, TX
                                                                                                                             BALTIMOJU!,MD
                                                                                                                                                      HONOI.UI.U, HI'
                                                                                                                                                     HOUSTON, TX
                                                                                                                                                     INDIANAFOUS,IN
                                                                                                                                                                                   NBW ORLEANS, LA
                                                                                                                                                                                   NllW YORK, NY
                                                                                                                                                                                   NORFOLK, VA
                                                                                                                                                                                                         RICHMOND, VA
                                                                                                                                                                                                         SACRAMENTO, CA
                                                                                                                                                                                                         SAI.TLAKECTTY,IIT
                                                                                               Fax 631 247-0417              H!RMJNGHAM, AL          JACKSONVILLE, fl.            OMAHA, NJ!             SANDIF.GO, CA
                                                                                                                             HOSTON, MA              KANSAS CTTY REGION           ORANGE COUNTY, CA      SAN FRANCISCO, CA
                                                                                           \VW\Y.Jacksonlewls.com            CHICAGO, IL             LAS VEGAS, NV                ORI.ANl)O, FL          SANJUAN, PR
                                                                                                                             CINCINNATl, OH          LONG ISLAND, NY              PHILADEIJ>H!A, l'A     SEATTLE, WA
                                                                                                                             CLRVELAND, OH           LOS ANGELJ?S, CA             PHOENIX,AZ
    EMAIL ADDRESS: NO!lL,TRIPP@lACKSONLF.WIS.COM                                                                                                                                                         ST. LOUIS, MO
                                                                                                                             DALLAS, TX              hiADISON, WI                 PITTSBURGH, PA
    DIRECT DIAL: (631) 247-4661                                                                                                                                                                          TAMPA,F[.
                                                                                                                             DAYTON,OH               MEMF!IlS, 'IN                PORTLAND, on           WASHINGTON, DC REGION
                                                                                                                             DENVER, CO              .1..!!Mll, FL                PORTSMOU'IH, NH        WHITEPLAINS, NY
                                                                                                                             DETI\OIT, Ml            MILWAUKEE, wt                PROVIDENCE, JU




                                                                                                                                                                                                                         f/r
                                                                                                                             GRAND RAPIDS, l..ll     MINNEAPOLIS, MN



    VIA ECF                                                                                              March           ittO"i9'--,m;.z:··~---                                                        'µ
    Hon. Colleen McMahon                                                         3 ( {/ 7A> 1 'j                             Q   ,r1rl           1                         ,.,.,_-A)J-p
_____,g;~~~:~~ge_ :                                                                                                                                                        ~ ~ _'11t5
    SouthernDistrictofNewYork ;.;;;:;;J,.
    Daniel Patrick Moynihan
    United States Courthouse
    500 Pearl St.
                                                                                                                R--
                                                                                                                     ~
                                                                                                                      /'
                                                                                                                       .t.
                                                                                                                             C/"    I    I


                                                                                                                            COURTESY copy' ·
                                                                                                                                             r

                                                                                                                                             V1


                                                                                                                         (Original Filed Via ECF)
                                                                                                                                                   -~

                                                                                                                                                              ·           ~
                                                                                                                                                                                              y
                                                                                                                                                                                      ~-......,.,,,_rv-, - ·- - · - ·
                                                                                                                                                                                                              I



    New York, NY 10007-1312
     r; r r~ n f-.,
          ~    ,-~.
         '/q-ffl11,
                   ! ;: ~ ,-.--.
                                                                   . '       rn,
                                                                             ;   §
                                                                                                         Re:             Chandrakalli Sukhnandan, et al. v. Royal
     l                 i
         i: I I !' . ! r,
          WiL dU l-1 .. :.i,JL;,..,
                                                               I    •      , '   j
                                                                                 J
                                                                                     d                                   Health Care of Long Island LLC
                                                                                                                         Civil Case No.: 12-CV-04216
   Dear Chief Judge McMah?n:

                    As counsel for Defendant in the above-referenced action, we write together with
   counsel for Plaintiffs fmther to now-retired Magistnite Ellis' Order granting final approval of the
   class action settlement in this matter (DKT 199) and the Joint Stipulation of Settlement and Release
   itself (DKT 187-1) to request the Comt "so order" this letter and approve the pa1ties' proposed
   disposition of the cy pres funds remaining. The parties consented to Mag1strate Ellis' jurisdiction in
   June 2013, and His Honor presided over the settlement approval process. Dkt. Nos. 183, 184, 190
   and 199. In light of his retirement, we direct this request to Your Honor as Chief Judge.

                   Pursuant to Paragraph 3.4(F) of the Joint Stipulation of Settlement and Release (Dkt.
   187-1 at page 11 ), the parties have conferred and agree that the balance in the settlement fund should
   be awarded to a 9y pres_benefici~rY• Speci@all):', the patties have agreed that the cy pres balance
   should be distributed to the Wounded Warriors reemployment project. A so ordered block is below
   fo~ the Cou1t's convenience, and the parties are available to answer any questions the Cou1t may
   ;!~~snr, "l•r .._,                                                    -- ----- . -
    Ii IL~            JLh..,           o..1u •       JI                                                 Respectfully submitted,
      I •, .,r ·: .... "f
    . . . . . . .,.    .........   •   ..    •   i        ..



                                                                                                       JACKSON LEWIS P.C.
                                                                                                                                            ----J
                                                                                                  ,/
                                                                                                     ,., . . . ~----~·-L·..... ----,_,.J·-~-~,.,.---~
                                                                                                                             -                    t
                                                                                                                                                  '--•·"··
                                                                                                                                                           ....,...__ ..,.,,, . .----~-
                                                                                                                                                                  .....

                                                                                                        Noel P. Tripp                                   .


                                                                   ~OORDEREDTHIS _ _ DAYOF _ _ _,,2019.


                                                                                          Hon. Colleen McMahan
                                                                                           Chief District Judge
   4830-6738-9832, v. 2
